Citation Nr: 1702264	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar spine degenerative disc disease, spinal stenosis, spinal disc herniation prior to December 29, 2008 (excluding a temporary total evaluation from December 30, 2008, to June 1, 2009).

2.  Entitlement to an evaluation in excess of 10 percent for lumbar spine degenerative disc disease, spinal stenosis, spinal disc herniation for the period from June 1, 2009, to February 17, 2010.  

3.  Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease, spinal stenosis, spinal disc herniation for the period from February 18, 2010, to April 28, 2016. 

4.  Entitlement to an evaluation in excess of 40 percent for lumbar spine degenerative disc disease with intervertebral disc disease, spinal stenosis, spinal disc herniation, degenerative arthritis, and surgical scarring on or after April 29, 2016.  

REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction was subsequently transferred to the RO in Reno, Nevada.  

In the May 2008 rating decision, the RO, in relevant part, increased the evaluation assigned for the Veteran's lumbar spine disability to 10 percent effective from January 17, 2008.  

In an August 2009 rating decision, the RO granted a temporary total evaluation based on surgical or other treatment requiring convalescence effective from December 30, 2008.  Thereafter, a 10 percent evaluation was assigned effective from June 1, 2009.  

In an April 2010 rating decision, the RO increased the evaluation assigned for the Veteran's lumbar spine disability to 20 percent effective from February 18, 2010. 

The Board remanded the appeal for further development in November 2010, August 2012, and February 2013.  The case has since been returned to the Board for appellate review.  

In a May 2016 rating decision, the RO increased the evaluation assigned for the Veteran's lumbar spine disability to 40 percent effective from April 29, 2016.  
Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue remains in appellate status, as recharacterized above.    

In September 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO in Reno, Nevada.  In May 2010, the Veteran presented testimony at a hearing before a Veterans Law Judge who is no longer employed by the Board.  Therefore, the Veteran was offered another opportunity to provide testimony at a hearing before the Board.  The Veteran subsequently testified before the undersigned Veterans Law Judge in December 2012.  Transcripts of those proceedings are associated with the record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains the December 2012 Board hearing transcript and VA medical records dated from March 2011 to March 2013 that were considered by the Agency of Original Jurisdiction (AOJ).  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claim in April 2016.  However, in light of a recent decision issued by the United States Court of appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The April 2016 VA examination did not include range of motion testing on passive motion and in weight-bearing positions.  Therefore, a remand is required to obtain an additional VA examination. 

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees for the Veteran's thoracolumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

He or she should also indicate whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes during the past 12 months and identify all associated neurologic abnormalities.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period.  See, e.g. April 2008, February 2010, and April 2016 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  The AOJ should consider whether all manifestations of the Veteran's back disability are appropriately rated, to include whether a separate rating is warranted for any associated scars.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




